Exhibit 10.05

 

10.05 – Form of Participant Award Agreement (Restricted Stock) under 1999
Equitable Resources, Inc. Long-Term Incentive Plan (amended and restated October
20, 2004)

 

All restricted stock grants are made pursuant to an award agreement
substantially as follows:

 


PARTICIPANT AWARD AGREEMENT


 

[DATE]

 

[NAME AND ADDRESS]

 

Dear [NAME]:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Equitable Resources, Inc. granted you a Restricted Stock Award (the “Award”) for
shares of the Company’s common stock as outlined below.

 

Shares Granted:

Grant Date:

Vesting Schedule:

 

The employee shall be entitled to vote the restricted shares, and dividends
issued with respect to such shares shall be invested in additional shares of
common stock and added to the original shares, subject to the same restrictions
as the shares originally awarded.

 

In the event of a change of control as defined in the Plan, all shares,
including reinvested dividend shares, will immediately vest without
restriction.  In the event of termination of employment for any reason prior to
[day prior to 100% vesting], including death, disability or retirement, all
unvested restricted shares, including reinvested dividend shares, shall be
forfeited, except that, if termination is involuntary and without fault on the
part of the employee (but not including termination resulting from death or
disability), the shares will vest on [last day of vesting] as follows (including
a proportional amount of reinvested dividend shares):

 

Termination Date

 

Percent Vested

 

 

 

[first year]

 

 

[second year]

 

 

[third year]

 

 

 

The employee may satisfy tax withholding obligations with respect to the award
by directing the company to (i) withhold that number of shares which would
otherwise be issued upon vesting to satisfy the minimum required statutory tax
withholding obligations, and (ii) accept delivery of previously owned shares to
satisfy such tax withholding; provided that if such withholding is in

 

--------------------------------------------------------------------------------


 

excess of the minimum statutory rate, such shares must have been held by the
employee for at least six months.

 

 

 

 

 

 

Johanna G. O’Loughlin

 

 

For the Compensation Committee

 

By my signature below, I hereby acknowledge receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.

 

 

Signature:

 

 

Date:

 

 

--------------------------------------------------------------------------------